Citation Nr: 0126153	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-09 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Propriety of reduction of Department of Veterans Affairs (VA) 
disability compensation due to incarceration from December 
21, 1994 to December 19, 1995.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to February 
1965.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the VA 
Regional Office (RO) in Atlanta, Georgia, which held that the 
veteran's VA disability compensation for the period of 
December 21, 1994 to December 19, 1995 must be reduced 
because of his incarceration.


REMAND

In his May 2000 VA Form 9, the veteran requested a hearing 
before a member of the Board at the RO (known as a Travel 
Board hearing).  However, in a letter dated June 4, 2001, the 
veteran's representative of record, Disabled American 
Veterans (DAV), stated that the veteran no longer desired a 
hearing.  The RO, in a June 19, 2001 letter, informed the 
veteran that his case was being transferred to the Board and 
that his representative, DAV, had waived his right to Travel 
Board hearing.  In October 2001, the Board received from the 
RO a copy of a June 26, 2001 letter from the veteran, in 
which he requested that his case be recalled from the Board 
and that he be scheduled for a Travel Board hearing at the 
RO.  The Board finds that the case must be returned to the RO 
so that it can schedule a Travel Board hearing.  38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2001).

Additionally, in his June 26, 2001 letter the veteran stated 
that he would be represented by a private attorney, Juhn D. 
Resnick, at the Travel Board hearing.  However, the record 
does not contain documentation removing DAV as the 
representative and appointing a private attorney.  On remand, 
the veteran should be given an opportunity to appoint another 
representative.

Accordingly, this case is REMANDED for the following:

1.  As the veteran has indicated he wants 
to appoint another representative, the RO 
should contact him and give him an 
opportunity to do so, using the proper 
forms.  

2.  The RO should schedule the veteran 
for a Travel Board hearing in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with current 
appellate procedures.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


